

113 S1966 IS: National Forest Jobs and Management Act of 2014
U.S. Senate
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1966IN THE SENATE OF THE UNITED STATESJanuary 28, 2014Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the restoration of the economic and ecological health of National Forest System land and rural communities, and for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  National Forest Jobs and Management  Act of 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purposes.Sec. 3. Definitions.Sec. 4. Projects in Forest Management Emphasis Areas.Sec. 5. Administrative review; arbitration.Sec. 6. Distribution of revenue.Sec. 7. Performance measures; reporting.Sec. 8. Termination.2.PurposesThe purposes of this Act are—(1)to create a predictable wood supply from National Forest System land that can be harvested, processed, and sold as wood products—(A)to preserve and create jobs;(B)to generate revenue to be shared with counties; and(C)to strengthen rural economies;(2)to reduce the uncertainty and costs to the Forest Service of planning and implementing  timber management, forest restoration, and community wildfire protection projects  on National Forest System land; and(3)to promote the use of timber harvest as a method to achieve forest management goals on a portion of non-reserved National Forest System land.3.DefinitionsIn this Act:(1)Covered projectThe term covered project means a project that involves the management or sale of national forest material within a Forest Management Emphasis Area.(2)Forest management emphasis  area(A)In generalThe term Forest Management Emphasis Area means National Forest System land  identified as suitable for timber production in a forest management plan in effect on the date of enactment of this Act.(B)ExclusionsThe term Forest Management Emphasis Area does not include National Forest System land—(i)that is a component of the National Wilderness Preservation System; or(ii)on which removal of vegetation is specifically prohibited by Federal law.(3)National forest materialThe term national forest material means  trees, portions of trees, or forest products, with an emphasis on sawtimber and pulpwood, derived from National Forest System land.(4)National forest system(A)In generalThe term National Forest System has the meaning given the term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(B)ExclusionThe term National Forest System does not include—(i)the national grasslands and land utilization projects administered under title III of the Bankhead-Jones Farm Tenant
		Act (7 U.S.C. 1010 et
		seq.); or(ii)National Forest System land east of the 100th meridian.(5)SecretaryThe term Secretary means the Secretary of Agriculture.4.Projects in Forest Management Emphasis Areas(a)Conduct of covered projects within forest management emphasis  areas(1)In generalThe Secretary may conduct covered projects in Forest Management Emphasis Areas, subject to paragraphs (2) through (4).(2)Designating timber for cutting(A)In generalNotwithstanding section 14(g) of the National Forest Management Act of 1976 (16 U.S.C. 472a(g)), the Secretary may use designation by prescription or designation by description in conducting covered projects under this Act.(B)RequirementThe designation methods authorized under subparagraph (A) shall be used in a manner that ensures that the quantity of national forest material that is removed from the Forest Management Emphasis Area is verifiable and accountable.(3)Contracting methods(A)In generalTimber sale contracts under section  14 of the National Forest Management Act of 1976 (16 U.S.C. 472a) shall be the primary means of carrying out covered projects under this Act.(B)RecordIf the Secretary does not use a timber sale contract under section  14 of the National Forest Management Act of 1976 (16 U.S.C. 472a) to carry out a covered project under this Act, the Secretary shall provide a written record specifying the reasons that different contracting methods were used.(4)Acreage treatment requirements(A)Total acreage requirementsThe Secretary shall identify, prioritize, and carry out covered projects in Forest Management Emphasis Areas that mechanically treat a total of at least 7,500,000 acres in the Forest Management Emphasis Areas during the 15-year period beginning on the date that is 60 days after the date on which the Secretary assigns the acreage treatment requirements under subparagraph (B).(B)Assignment of acreage treatment requirements to individual units of the National Forest System(i)In generalNot later than 60 days after the date of enactment of this Act and subject to clause (ii), the Secretary, in the sole discretion of the Secretary, shall assign the acreage treatment requirements  that shall apply to the Forest Management Emphasis Areas of each unit of the National Forest System.(ii)LimitationNotwithstanding clause (i), the acreage treatment requirements assigned to a specific unit of the National Forest System under that clause may not apply to more than 25 percent of the acreage to be treated in any unit of the National Forest System in  a Forest Management Emphasis Area during the 15-year period described in subparagraph (A).(b)Environmental analysis and public review process for covered projects in forest management emphasis areas(1)Environmental assessmentThe Secretary shall comply with the
		National Environmental Policy Act of
		1969 (42 U.S.C. 4321 et seq.)
		 by completing an environmental assessment that assesses the direct environmental effects of each covered project proposed to be conducted within a Forest Management Emphasis Area, except that the Secretary shall not be required to study, develop, or describe more than the proposed agency action and 1 alternative to the proposed agency action for purposes of that Act.(2)Public notice and commentIn preparing an environmental assessment for a covered project under paragraph (1), the Secretary shall provide—(A)public notice of the covered project; and(B)an opportunity for public comment on the covered project.(3)LengthThe environmental assessment prepared for a covered project under paragraph (1) shall not exceed 100 pages in length.(4)Inclusion of certain documentsThe Secretary may incorporate, by reference, into an environmental assessment any documents that the Secretary, in the sole discretion of the Secretary, determines are relevant to the assessment of the environmental effects of the covered project.(5)Deadline for completionNot later than 180 days after the date on which the Secretary has published notice of a covered project in accordance with paragraph (2), the Secretary shall complete the environmental assessment for the covered project.(c)Compliance with endangered species actTo comply with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Secretary  shall use qualified professionals on the staff of the Forest Service to make determinations required under section 7 of that Act (16 U.S.C. 1536).(d)Limitation on revision of national forest plansThe Secretary may not, during a revision of a forest plan under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604), reduce the acres designated as suitable for timber harvest under a covered project, unless the Secretary determines, in consultation with the Secretary of the Interior, that the reduction in acreage is necessary to prevent a jeopardy finding under section 7(b) of the Endangered Species Act of 1973 (16 U.S.C. 1536(b)).5.Administrative review; arbitration(a)Administrative reviewAdministrative review of a covered project shall occur only in accordance with the special administrative review process established by section 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515).(b)Arbitration(1)In generalThere is established in the Department of Agriculture a pilot program that—(A)authorizes the use of arbitration instead of judicial review of a decision made following the special administrative review process  for a covered project described in subsection (a); and(B)shall be the sole means to challenge a covered project in a Forest Management Emphasis Area during the 15-year period beginning on the date that is 60 days after the date on which the Secretary assigns the acreage treatment requirements under section 4(a)(4)(B).(2)Arbitration process procedures(A)In generalAny person who sought administrative review for a covered project in accordance with subsection (a) and who is not satisfied with the decision made under the administrative review process may file a demand for arbitration in accordance with—(i)chapter 1 of title 9, United States Code; and(ii)this paragraph.(B)Requirements for demandA demand for arbitration under subparagraph (A) shall—(i)be filed not more than 30 days after the date on which the special administrative review decision is issued under subsection (a); and(ii)include a proposal containing the modifications sought to the covered project.(C)Intervening parties(i)Deadline for submission; requirementsAny person that submitted a public comment on the covered project subject to the demand for arbitration may intervene in the arbitration under this subsection by submitting a proposal endorsing or modifying the covered project by the date that is 30 days after the date on which the demand for arbitration is filed under subparagraph (A).(ii)Multiple partiesMultiple objectors or intervening parties that meet the requirements of clause (i) may submit a joint proposal under that clause.(D)Appointment of arbitratorThe United States District Court in the district in which a covered project subject to a demand for arbitration filed under subparagraph (A) is located shall appoint an arbitrator to conduct the arbitration proceedings in accordance with this subsection.(E)Selection of proposals(i)In generalAn arbitrator appointed under subparagraph (D)—(I)may not modify any of the proposals submitted under this paragraph; and(II)shall select to be conducted—(aa)a proposal submitted by an objector under subparagraph (B)(ii) or an intervening party under subparagraph (C); or(bb)the covered project, as approved by the Secretary.(ii)Selection criteriaAn arbitrator shall select the proposal that best meets the purpose and needs described in the environmental assessment conducted under section 4(b)(1) for the covered project.(iii)EffectThe decision of an arbitrator with respect to a selection under clause (i)(II)—(I)shall not be considered a major Federal action;(II)shall be binding; and(III)shall not be subject to judicial review.(F)Deadline for completionNot later than 90 days after the date on which a demand for arbitration is filed under subparagraph (A), the arbitration process shall be completed.6.Distribution of revenue(a)Payments to counties(1)In generalEffective for fiscal year 2015 and each fiscal year thereafter until the termination date under section 8, the Secretary shall provide to each county in which a covered project is carried out annual payments in an amount equal to 25 percent of the amounts received for the applicable fiscal year by the Secretary from the covered project.(2)LimitationA payment made under paragraph (1) shall be in addition to any payments the county receives under the payment to States required by the sixth paragraph under the heading forest service in the Act of
		May 23, 1908 (35 Stat. 260; 16 U.S.C. 500), and section 13 of the Act of March
		1, 1911 (36 Stat. 963; 16 U.S.C. 500).(b)Deposit in Knutson-Vandenberg and Salvage Sale FundsAfter compliance with subsection (a), the Secretary shall use amounts received by the Secretary from covered projects during each of the  fiscal years during the period described in subsection (a) to make deposits into the fund established under section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act) (16 U.S.C. 576b) and the fund established under section 14(h) of the National Forest Management Act of 1976 (16 U.S.C. 472a(h)) in contributions equal to the amounts otherwise collected under those Acts for projects conducted on National Forest System land.(c)Deposit in General Fund of the TreasuryAfter compliance with subsections (a) and (b), the Secretary shall deposit into the general fund of the Treasury any  remaining amounts received by the Secretary for each of the fiscal years referred to in those subsections from covered projects.7.Performance measures; reporting(a)Performance measuresThe Secretary shall develop performance measures  that evaluate the degree to which the Secretary is achieving—(1)the purposes of this Act; and(2)the minimum acreage requirements established under section 4(a)(4).(b)Annual reportsAnnually, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives—(1)a report that describes the results of evaluations using the performance measures developed under subsection (a); and(2)a report that describes—(A)the number and substance of the covered projects that are subject to administrative review and arbitration under section 5; and(B)the outcomes of the administrative review and arbitration under that section.8.TerminationThe authority of this Act terminates on the date that is 15 years after the date of enactment of this Act.